DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 11/13/2020. The following is the status of the claims:

Claims 1-3, 5, 7, 11, 13-14, 16-18, and 22-30 are pending.
Claims 4, 6, 8-10, 12, 15, 19-21 are canceled.
Claims 1-5, 7-8, and 10-11have been amended.
Claims 22-30 are new.




Claim Objections
Claims 1-3, 5, 7, 11, 18, 22-25, and 28 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “to maintain, with respect to battery cells” in line 2 should read --to maintain, with respect to battery cells,-- for clarity. In other words, a comma is missing after the term “cells” in line 2.
Regarding Claim 5, the term “insides” at the end of line 3 should read --inside-- for proper English syntax.
Regarding Claim 7, the term “channels” at the end of line 2 should read --channel-- for proper English syntax.

Claims 2, 3, 5, 7, 11, 18, 22-25, and 28 are also objected to based on their dependency from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 7, 11, 13-14, 16-18, 22-26, and 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “the battery cell” at the end of line 4 continuing onto line 5 lacks sufficient antecedent basis. For examination purpose the recitation is interpreted as --the battery cell unit--. Additionally, the recitation of “PCM” in line 21 appears to be a double inclusion of the same element recited in line 12 thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation in line 21 is interpreted as --said PCM--.
Regarding Claim 14, the recitation of “a fluid” in line 12 appears to be a double inclusion of the element recited in line 8 thus rendering indefinite the metes and bounds sough for protection of the claim. For examination purposes the recitation in line 12 is interpreted as --the fluid--.
Regarding Claim 16, the claim is incomplete due to its dependency from a canceled claim, i.e. claim 15, thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes claim 16 is presumed to depend from claim 14. Additionally, the recitation of “said part of the fluid” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --the fluid--.
Claims 2, 3, 5, 7, 11, 18, 22-25, and 28 are also rejected based on their dependency from claim 1.
Claims 13, 16-17, 26, and 29 are also rejected based on their dependency from claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding Claim 26, base claim 14 already requires for “wherein the at least one PCM element comprises a matrix in which said PCM is contained, so that said thermal exchange with the PCM is indirect” in lines 14-15 and therefore claim 26 fails to further limit the subject matter of base claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 27 and 30 are allowed.
Claims 1-3, 5, 7, 11, 13-14, 16-18, 22-25, and 28-29 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, i.e. claims 1, 14, and 27, and specifically does not show wherein the fluid flowing through the at least one circulation channel being at a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763